                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

LORENZO HICKSON,                       *

      Petitioner,                      *

vs.                                    *
                                                 CASE NO. 4:13-CR-24 (CDL)
UNITED STATES OF AMERICA,              *

      Respondent.                      *


                                 O R D E R

      After a de novo review of the record in this case, the Report

and Recommendation filed by the United States Magistrate Judge on

January 30, 2019 is hereby approved, adopted, and made the Order

of    the   Court,   including   the       denial   of   a   certificate   of

appealability.

      The Court considered Petitioner’s objections to the Report

and Recommendation and finds that they lack merit.

      IT IS SO ORDERED, this 26th day of February, 2019.

                                           S/Clay D. Land
                                           CLAY D. LAND
                                           CHIEF U.S. DISTRICT COURT JUDGE
                                           MIDDLE DISTRICT OF GEORGIA
